                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      CV 18-8087-AG (KK)                                     Date: September 27, 2019
 Title: Michael M. 1 v. Andrew Saul, Commissioner of Social Security 2



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                              Not Reported
                Deputy Clerk                                          Court Reporter


     Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                None Present                                           None Present

Proceedings:      (In Chambers) Order to Show Cause Why Action Should Not Be Dismissed
                  For Failure to Prosecute and Comply With Court Orders


                                                  I.
                                             BACKGROUND

        On September 18, 2018, Plaintiff Michael M. (“Plaintiff”) filed a Complaint challenging the
decision of the Commissioner of Social Security pursuant to Section 205(g) of the Social Security
Act, as amended (42 U.S.C. § 405(g)) and 28 U.S.C. § 1361. ECF Docket No. (“Dkt.”) 1.

         On January 8, 2019, the Court issued an Order to Show Cause why the action should not be
dismissed for failure to prosecute and comply with Court orders because Plaintiff had not timely
filed a proof of service of the Complaint. Dkt. 8. On January 22, 2019, Plaintiff filed a Response
requesting an extension of time to serve the Complaint. Dkt. 9. On January 23, 2019, the Court
granted Plaintiff an extension until March 8, 2019 to serve the Complaint and vacated the January 8,
2019 Order to Show Cause. Dkt. 10. On March 6, 2019, Plaintiff filed a proof of service. Dkt. 13.




        Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
        1

recommendation of the Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
        2
         The Court substitutes Andrew Saul, Commissioner of Social Security as Defendant in this
action. Fed. R. Civ. P. 25(d).

 Page 1 of 2                         CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk __
       On June 3, 2019, the Court issued an Order Granting Defendant’s Ex Parte Application to
Modify the Case Management Order. Dkt. 17. Plaintiff was instructed to file a motion for summary
judgment by July 11, 2019. Id. at 2.

        On July 19, 2019, the Court issued an Order to Show Cause why the action should not be
dismissed for failure to prosecute and comply with Court orders because Plaintiff had not filed a
motion for summary judgment. Dkt. 20. On August 7, 2019, Plaintiff filed a Response requesting
an extension of time to file a motion for summary judgment. Dkt. 21. On August 26, 2019, the
Court granted Plaintiff’s request for an extension of time to file a motion for summary judgment
until September 26, 2019 and vacated the July 19, 2019 Order to Show Cause. Dkt. 23.

        As of the date of this Order, Plaintiff has not filed motion for summary judgment.

                                               II.
                                           DISCUSSION

         Under Federal Rule of Civil Procedure 41(b), the Court may dismiss an action with prejudice
for failure to prosecute or failure to comply with any court order. See Fed. R. Civ. P. 41(b).

         Here, Plaintiff has failed to file a motion for summary judgment, and thus failed to comply
with the Court’s June 3, 2019 Order. Consequently, under Rule 41(b), the Court may properly
dismiss the instant action with prejudice for failure to prosecute and comply with a court order.
Before dismissing this action, however, the Court will afford Plaintiff an opportunity to explain his
failure to file a motion for summary judgment.

                                               III.
                                              ORDER

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, why this action
should not be dismissed for failure to prosecute and/or comply with court orders. Plaintiff shall
have up to and including October 11, 2019, to respond to this Order. Plaintiff is cautioned that
failure to timely file a response to this Order will be deemed by the Court consent to the
dismissal of this action with prejudice.


        IT IS SO ORDERED.




 Page 2 of 2                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
